Rugg, C.J.
This is an action of tort to recover compensation for personal injuries received by the plaintiff while upon a platform of a station of the defendant and entitled to the rights of a passenger. The plaintiff waited upon the platform where was to come the Mattapan car which she *245desired to take. There were berths, designated by numerals, along the platform where cars stopped for the purpose of discharging and receiving passengers. The time was about five o’clock in the afternoon. There was a crowd on the platform. While the plaintiff was thus waiting, a car stopped at berth No. 1; then a Mattapan car stopped at berth No. 2 for a minute or two, and the crowd pushed forward to board it. There is no evidence that the car was opened at this stop. Just as the Mattapan car stopped, the car in berth No. 1 started to leave the station and the Mattapan car, without warning or signal, moved forward to berth No. 1. Then the crowd, which was close to the Mattapan car, pushed forward and around the door of the car and the plaintiff thought the door was going to open. The plaintiff was thrown down by the crowd.
There was ample evidence that at that hour of the day there was usually a crowd on the platform, but nothing to indicate that it was unruly or boisterous. It was not an act of negligence by the defendant to move the Mattapan car forward from one berth to the other under the circumstances here disclosed. Such movement apparently was rightly designed to afford relief to the congestion on the platform by enabling a car to be stopped at each of the berths or at as many of them as was practicable. The case is governed by cases like MacGilvray v. Boston Elevated Railway, 229 Mass. 65, and Stanley v. Boston Elevated Railway, 248 Mass. 494, and is distinguishable from cases like Kuhlen v. Boston & Northern Street Railway, 193 Mass. 341, and Bryant v. Boston Elevated Railway, 232 Mass. 549.

Exceptions sustained.


In accordance with O. L. c. 281, §122, judgment is to he entered for the defendant.